SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 12b-25 NOTIFICATION OF LATE FILING xForm 10-KoForm 20-FoForm 11-KoForm 10-QoForm N-SAR Commission file number 0-20769 Cable & Co Worldwide, Inc. Full Name of Registrant 10 Wright St, Suite 220 Address of Principal Executive Offices (street and number) Westport, CT 06822 City, State and Zip Code Part II - Rules 12b-25 (b) and (c) If the subject could be filed without unreasonable effort or expense and the Registrant seeks relief pursuant to Rule 12b-25 (b), the following should be completed.(Check if appropriate). x (a) The reasons described in reasonable detail in Part IIIof this form could not be eliminated without unreasonable effort of expense; x (b) The subject annual report, semi-annual report,transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof willbe filed on or before the fifth calendar day following theprescribed due date; and o (c) The accountant's statements or other exhibit required by Rule 12b-25 (c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Form 10-K, 10-KSB,20-F, 11-K, 10-Q, 10-QSB, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The annual report of the Registrant on Form 10-KSB could not be filed because management requires additional time to compile and verify the data required to be included in the report.The report will be filed within fifteen calendar days of the date the original report was due. PART IV - OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Martin Licht (203) 226-4324 Name Area Code Telephone Number (2)Have all other reports required under Section 13 or 15 (b) of theSecurities and Exchange Act of 1934 or Section 30 or the Investments Act of 1940 during the preceding 12 months (or for such shorter) period that the Registrant was required to file such reports been filed?If answer is no, identify report(s). x Yes o No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subjectreport or portion thereof? o Yes x No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Cable & Co Worldwide, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 31, 2007 By: /S/ Martin Licht Martin Licht Executive Vice President
